DETAILED ACTION

This Office action is responsive to the following communication:  Application filed on 16 September 2021.
Claim(s) 21-40 is/are pending and present for examination.  Claim(s) 21 and 31 is/are in independent form.
The instant application claims priority to 25 May 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 January 2022 is being considered by the examiner.

Drawings
The drawings were received on 16 September 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 23, 24, 28, 29, 31, 33, 34, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morell et al, USPGPUB No. 2015/0059558, file on 27 August 2014, and published on 5 March 2015.
As per independent claims 21 and 31, Morell teaches:
A system, comprising: non-transitory computer readable storage media that stores:
sheet music data comprising compositions {See Morell, [0041], wherein this reads over “The user may then choose a musical selection from the list of candidate selections, whereupon the system delivers to the user a musical arrangement of the candidate selection as a score that has been customized for each member of the ensemble and the accompanying individual instrument parts. Additionally, the delivered score may be customized to balance the entire ensemble with regard to tonal balance, allocation of featured parts (including, without limitation, solo parts, featured parts, melody parts, harmony parts, improvisational parts, and so forth). In some embodiments, the system includes the capability of receiving ensemble information and creating the customized musical arrangements in real time for display to the user and/or to the members of the ensemble”}; and
metadata characterizing each composition, including one or more instruments and a range for each of the one or more instruments {See Morell, [0048], wherein this reads over “Each simplified arrangement is stored into the database for use by the described process, together with corresponding data (arrangement parameters) describing various aspects to the arrangement, e.g., the role of each part, identification of improvisational parts, related arrangements, note ranges, and so forth as described in more detail below”};
a graphical user interface that provides functionality for a user to identify a user profile that includes one or more instruments and a range for each of the one or more instruments {See Morell, [0053], wherein this reads over “Embodiments of systems and methods according to the present disclosure may have several instrument choices available to the user, and provides the process with which the scores and instrument parts are assembled. Although the original musical compositions can vary in the types of parts found, the described process advantageously provides the same selection logic, available instruments, and predetermined instrument ranges by proficiency, for all compositions stored the database. In this manner, the user is able to generate scores for any desired musical composition regardless of the instrument lineup of the user's ensemble”}; 
a search engine, executed by a hardware processor, that: 
identifies compositions by comparing the one or more instruments and the one or more ranges included in the user profile with the one or more instruments and the one or more ranges of each of the compositions {See Morell, [0083], wherein this reads over “With the instruments selected, in step 205 the proficiencies of each player of each instrument are specified. In the present embodiment, all proficiency levels are available for selection, regardless of the type of ensemble selected. In the case of compositions having one or more improvisation-enabled solo parts, an "improvisation" choice is made available which the user may optionally select.”; and [0091], wherein this reads over “After the proficiencies are entered, the selected entries may be confirmed (by, e.g., the user clicking continue) and a series of calculations commences. If the current ensemble is EL (steps 210 and 215), and 80% of the melody/harmony and harmony/bass instruments are at a 3+ proficiency, the ensemble designation is changed to a HS ensemble, as this would result in an arrangement which would be better-suited for such an advanced elementary ensemble”}; and
displays the identified compositions to the user via the graphical user interface {See Morell, [0195], wherein this reads over “The arrangement server 3104 may then be configured to output the customized music arrangements to the user device 3102, where the user can view, print, download or otherwise receive the arrangements. In one embodiment, the arrangement server 3104 may be connected with a plurality of user devices such that each musician in the arrangement has a user device (such as a tablet or monitor) which will display their own customized arrangement. Thus, the arrangements could be created and displayed to the members of the arrangement on their user devices in real-time”}.

As per dependent claims 23 and 33, Morell teaches:
The system of claim 21, wherein the search engine identifies compositions that include one or more parts corresponding to the one or more instruments, where each of the one or more parts are within the range of the instrument corresponding to that part {See Morell, [0101], wherein this reads over “Instruments are categorized by their pitch (higher pitched instruments being melody/harmony, mid range/low range as harmony/bass and low pitched instruments as bass). Harmony/bass and bass instruments having a range low enough to play low bass melodies are therefore said to be "bass-enabled." If an ensemble has no bass-enabled instruments (step 340), other instruments will be used to cover these parts. A list, in order of priority, of preferred substitute instruments to play bass parts when no bass-enabled instruments are available is found in the arrangement parameters for the composition”}.
As per dependent claims 24 and 34, Morell teaches:
The system of claim 21, wherein: the graphical user interface further provides functionality for the user to search the compositions; and the search engine: generates a query based on the user search; queries the compositions and the metadata characterizing each composition using the query to generate search results; and returns the search results to the user via the graphical user interface {See Morell, [0041], wherein this reads over “In an embodiment, a user, typically a band leader or conductor, inputs into the system information about an ensemble, such as, without limitation, the number of instruments, instrument types, an aggregate playing ability of the ensemble, and the playing ability of each individual member of the ensemble. Any ensemble (with the exception of circumstances such a percussion only ensemble) can play any composition stored in the database because of the system's ability to cater the arrangements. The user may then choose a musical selection from the list of candidate selections, whereupon the system delivers to the user a musical arrangement of the candidate selection as a score that has been customized for each member of the ensemble and the accompanying individual instrument parts.”; [0193], wherein this reads over “The user device 3102 may be running an application locally on the user device or providing an internet browser-based interface run by arrangement server 3104 and displayed at user device 3102 through an internet browser application. User device 3102 may also include a simple interface device, such as a touchscreen monitor, which is operatively coupled with arrangement server 3104 and displays a graphical user interface from the arrangement server 3104 for display on the interface device and for interaction with the user”; [0195], wherein this reads over “The arrangement server 3104 may then be configured to output the customized music arrangements to the user device 3102, where the user can view, print, download or otherwise receive the arrangements. In one embodiment, the arrangement server 3104 may be connected with a plurality of user devices such that each musician in the arrangement has a user device (such as a tablet or monitor) which will display their own customized arrangement. Thus, the arrangements could be created and displayed to the members of the arrangement on their user devices in real-time”}.
As per dependent claims 28 and 38, Morell teaches:
The system of claim 26, wherein the search engine is further configured to generate a concert program for the user by identifying compositions similar to one or more compositions identified by the user {See Morell, [0188], wherein this reads over “Referring now to FIGS. 83-85, notes within the selected passage are compared to the target range. If the passage contains only one note out of range (which may be repeated multiple times), the note is transposed by one or more octaves to place it within the target range (steps 2600-2630).”}.
As per dependent claims 29 and 39, Morell teaches:
The system of claim 26, wherein: the system is further configured to store a plurality of user profiles, each of the user profiles including one or more instruments and a range for each of the instruments; and the search engine is further configured to identify similar user profiles by comparing the one or more instruments and the one or more ranges included in each of the user profiles {See Morell, [0041], wherein this reads over “In an embodiment, a user, typically a band leader or conductor, inputs into the system information about an ensemble, such as, without limitation, the number of instruments, instrument types, an aggregate playing ability of the ensemble, and the playing ability of each individual member of the ensemble. Any ensemble (with the exception of circumstances such a percussion only ensemble) can play any composition stored in the database because of the system's ability to cater the arrangements. The user may then choose a musical selection from the list of candidate selections, whereupon the system delivers to the user a musical arrangement of the candidate selection as a score that has been customized for each member of the ensemble and the accompanying individual instrument parts.”}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morell, in view of Irwin et al, USPGPUB No. 2016/0379274, filed on 25 June 2015, and published on 29 December 2016.
As per dependent claims 22 and 32, Morell, in combination with Irwin, discloses:
The system of claim 21, wherein the search engine compares the one or more instruments and the one or more ranges included in the user profile with the one or more instruments and the one or more ranges of each of the compositions using Manhattan (L1) distance or Jaccard similarity {See Irwin, [0050], wherein this reads over “For example, the distance is a Euclidean distance (L2 norm) or a Manhattan distance (L1 norm) between the candidate coordinate and the reference coordinate. As the distance increases, the measure of similarity decreases. For example, two songs with many matching music features have a low distance between their corresponding coordinates and accordingly have a high measure of similarity.”}.
Morell is directed to the invention of creating customized music arrangements based upon an input.  Morell fails to expressly disclose the claimed features of comparing instruments and ranges using either Manhattan (L1) distance or Jaccard similarity.  Irwin is directed to the invention of selecting audio with similar musical characteristics.  Specifically, Irwin discloses that a Manhattan distance may be utilized between a candidate coordinate and a reference coordinate.  See Irwin, [0050].  Moreover, Irwin discloses that said comparison may be executed for two songs with many matching music features.  Accordingly, wherein Irwin discloses the use of Manhattan distance in determining similar songs, it would have been obvious to one of ordinary skill in the art to improve the prior art of Morell with that of Irwin for the predictable result of comparing the instruments and ranges of Morell utilizing Manhattan distance as so disclosed by Irwin.  
Claim(s) 25, 26, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morell, in view of Taub et al, USPGPUB No. 2008/0190272, filed on 14 February 2008, and published on 14 August 2008.
As per dependent claims 25 and 35, Morell, in combination with Taub, discloses:
The system of claim 21, wherein: 
the graphical user interface further provides functionality for the user to input audio {See Taub, [0142], wherein this reads over “The search engine 700 may be configured to accept audio input through a sound card in a workstation, to look only for rhythmic music elements, to look only for audio above a certain threshold volume (or attack level), and to quantize all note and rest values to the nearest eighth note.”}; and 
the search engine: 
identifies compositions that are similar to the audio input by the user {See Taub, [0146], wherein this reads over “certain predetermined types of music elements may be determined to be likely search candidates and may be pre-deconstructed. For example, say searchers tend to search for songs at particular tempos. The tempos may be pre-deconstructed from files as a sort of pre-sorting or pre-filtering process. In certain embodiments, pre-deconstruction may be performed at a different level (e.g., resolution) than a final deconstruction. For example, to search for songs with a certain melody line, it may be possible first to do a rough deconstruction of pitch contours in songs to narrow down the list of possible match candidates. A more thorough deconstruction may then be performed on only that narrow list of candidates to more accurately determine a match. In other embodiments, metadata or other information relating to files (e.g., genre, author, instrument lists, etc.) may be used to pre-filter or pre-sort data.”}; 
sorts the identified compositions by similarity {See Taub, [0147], wherein this reads over “In some embodiments, search results are ranked. It will be appreciated that there may be many types of and processes for ranking results. Some rankings relate to how closely particular candidates match the search inputs. Other rankings further consider various weightings and other preferences provided by the searcher.”}; and 
returns the identified compositions to the user via the graphical user interface {See Taub, [0148], wherein this reads over “Results (e.g., ranked results) may then be displayed in the search results section 750 of the GUI 700.”}.
Morell is directed to the invention of creating customized music arrangements based upon an input.  Morell fails to expressly disclose the claimed features of the instant claim related to searching for a composition.
Taub is directed to a music-based search engine wherein specific queries that specify music elements are utilized in retrieving data records associated with a music piece (i.e. a composition).  Specifically, Taub discloses that “the search engine 700 may be configured to accept audio input through a sound card in a workstation, to look only for rhythmic music elements, to look only for audio above a certain threshold volume” which would read upon the claimed feature of allowing a user to input audio into an interface.  See Taub, [0142].  Additionally, Taub discloses that songs may be deconstructed to search for similar result candidates which may be sorted and displayed to a user.  See Taub, [0146]-[0148].  Wherein Taub is directed to the searching for music pieces, it would have been obvious to one of ordinary skill in the art to improve the prior art of Morell with that of Taub for the predictable result of a system wherein the compositions of Morell may be searched for using an audio input and subsequently returned in a ranked order as so disclosed by Taub.
As per dependent claims 26 and 36, Morell, in combination with Taub, discloses:
The system of claim 21, wherein the search engine is further configured to identify similar compositions by comparing the one or more instruments and the one or more ranges of the compositions {See Taub, [0114], wherein this reads over “As such, some embodiments of the track detection unit 562 are configured to use information extracted from the music input file 102 to identify separate audio tracks. For example, a performance may include five instruments playing simultaneously (e.g., a jazz quintet). It may be desirable to identify those separate instruments as separate tracks”; and [0115], wherein this reads over “Track detection may be accomplished in a number of different ways. In one embodiment, the track detection unit 562 uses pitch detection to determine whether different note sequences appear restricted to certain pitch ranges. In another embodiment, the track detection unit 562 uses instrument identification information from the instrument identification unit 558 to determine different tracks”}.
Claim(s) 27, 30, 37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morell, in view of Stoikov, USPGPUB No. 2015/0066685, filed on 21 February 2014, and published on 5 March 2015.
As per dependent claims 27 and 37, Morell, in combination with Stoikov, discloses:
The system of claim 26, wherein the search engine is further configured to provide functionality to identify recommendations for the user by identifying compositions similar to at least one composition purchased by the user {See Stoikov, [0007], wherein this reads over “The systems and methods described herein may provide recommendations to users by matching them to other users who have a similar sensibility. For example, if User A purchased Songs X and Y, User A may be provided with a recommendation to purchase Song Z, because User B purchased Songs X, Y and Z. Moreover, User B may be compensated for transactions generated from their purchasing and/or browsing history (e.g., when User A browses User B's songs and/or when User A purchases Song Z upon viewing B's songs)”}.
Morell is directed to the invention of creating customized music arrangements based upon an input.  Morell fails to expressly disclose the claimed feature of “wherein the search engine is further configured to provide functionality to identify recommendations for the user by identifying compositions similar to at least one composition purchased by the user.”
Stoikov is directed to the invention of providing digital content discovery, recommendations, and purchasing.  Specifically, Stoikov discloses that “[t]he systems and methods described herein may provide recommendations to users by matching them to other users who have a similar sensibility” such that “if User A purchased Songs X and Y, User A may be provided with a recommendation to purchase Song Z, because User B purchased Songs X, Y and Z.”  See Stoikov, [0007].  Wherein Stoikov is directed to an invention for determining content recommendations based upon the purchase history of an individual, it would have been obvious to one of ordinary skill in the art to improve the prior art of Morell with that of Stoikov for the predictable result of a system wherein the compositions of Stoikov may be similarly suggested in view of compositions previously purchased by a user.
As per dependent claims 30 and 40, Morell, in combination with Stoikov, discloses:
The system of claim 29, wherein the search engine is further configured to identify recommendations for the user by identifying compositions purchased by a user with a similar user profile {See Stoikov, [0007], wherein this reads over “The systems and methods described herein may provide recommendations to users by matching them to other users who have a similar sensibility. For example, if User A purchased Songs X and Y, User A may be provided with a recommendation to purchase Song Z, because User B purchased Songs X, Y and Z. Moreover, User B may be compensated for transactions generated from their purchasing and/or browsing history (e.g., when User A browses User B's songs and/or when User A purchases Song Z upon viewing B's songs)”}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/